 

Exhibit 10.1

 

SECURITIES PURCHASE AGREEMENT

 

THIS SECURITIES PURCHASE AGREEMENT (this “Agreement”) is made and entered into
this 26th day of June, 2020, by and among Hancore Pty Ltd, a shareholder of CBD
Imports Pty Ltd (hereinafter referred to as the “Seller”) and Kibush Capital
Corp., a Nevada corporation (hereinafter referred to as the “Buyer”), as
follows:

 

Premises

 

A. The Buyer and Seller are executing and delivering this Agreement in reliance
upon the exemption from securities registration afforded by the rules and
regulations as promulgated by the United States Securities and Exchange
Commission (the “SEC”) under the Securities Act of 1933, as amended (the “1933
Act”)

 

B. Seller owns a fifty one percent (51%) interest in CBD Imports Pty Ltd., an
Australian proprietary company (hereinafter referred to as the “CBD”), including
5,100 shares of CBD’s common stock (“CBD Stock”).

 

C. Buyer is a public company in the U.S. traded on OTCPink. Buyer desires to use
its common stock par value $0.001 (“Kibush Stock”) as consideration for the
purchase of CBD Stock, and Seller desires to receive Kibush Stock in exchange
for its CBD Stock, upon the terms and conditions set forth in this Agreement.

 

Agreement

 

BASED, upon the foregoing premises, which are incorporated herein by this
reference, and for and in consideration of the mutual promises and covenants
hereinafter set forth, and other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, it is agreed as follows:

 

ARTICLE I

PURCHASE OF COMMON STOCK

 

1.01 Purchase and Sale of Common Stock. Buyer agrees to purchase from the Seller
and the Seller agrees to sell to Buyer five thousand one hundred (5,100) shares
of CBD Stock. As such, Buyer will issue 5,000,000 Preference A Stock of Kibush
Stock to the Seller in exchange for 5,100 shares of CBD Stock.

 

1.02 Closing.

 

  a) The purchase of Common Stock and sale of Preference shares shall take place
at 7 Sarah Crescent, Templestowe VIC 3106 at such date and time as shall be
determined by the Buyer and the Seller but in no event later than June 26, 2020.
        b) At the Closing:

 

  i) The Seller shall deliver to the Buyer a certificate (or certificates) for
5,100 shares of CBD Stock.

 

-1-

 

 

  ii) The Buyer shall deliver to Seller a certificate (or certificates) for
5,000,000 Preference A Kibush Stock.         iii) At any time after the Closing,
the parties shall duly execute, acknowledge and deliver all such further
assignments, conveyances, instruments and documents, and shall take such other
action consistent with the terms of this Agreement to carry out the transactions
contemplated by this Agreement.         iv) All representations, covenants and
warranties of the Buyer and Buyer contained in this Agreement shall be true and
correct on and as of the closing date with the same effect as though the same
had been made on and as of such date.

 

ARTICLE II

REPRESENTATIONS, COVENANTS, AND WARRANTIES

OF THE BUYER

 

As an inducement to, and to obtain the reliance of the Seller in connection with
the issuance of Kibush Stock, Buyer represents and warrants as follows:

 

2.01 Private Offering. The offer, offer for sale, and sale of the shares of
Kibush Stock have not been and will not be registered with the Securities and
Exchange Commission (the “Commission”). The shares of Kibush Stock shall be
offered for sale and sold pursuant to the exemptions from the registration
requirements of Section 5 of the United States Securities Act of 1933, as
amended, and as such, will be deemed “restricted securities” limiting the shares
ability to be resold.

 

2.02 Approval of Agreement. Buyer has full corporate power, authority, and legal
right and has taken, or will take, all action required by law, its articles of
incorporation, bylaws, and otherwise to execute and deliver this Agreement and
to consummate the transactions herein contemplated including the issuance of the
shares of the Kibush Stock. The board of directors of the Buyer has authorized
and approved the execution, delivery, and performance of this Agreement and the
transactions contemplated hereby including the issuance of the Kibush Stock.

 

2.03 Legal Right. The performance of this Agreement and the consummation of the
transactions herein contemplated will not result in a material breach or
violation of any of the terms and provisions of, or constitute a default under,
any statute (except federal and state securities laws, compliance with which is
elsewhere provided for in particular detail), indenture, mortgage or other
agreement or instrument to which the Buyer is a party or by which it is bound by
any order, rule or regulation directed to such party or its affiliates by any
court or governmental agency or body having jurisdiction over them; and no other
consent, approval, authorization or action is required for the consummation of
the transactions herein contemplated other than such as have been obtained.

 

2.04 Validly Issued. The Kibush Stock, when issued, will be duly authorized,
validly issued, and non-assessable.

 

-2-

 

 

2.05 Organization. The Buyer has been duly organized and is now, and always
during the period of the offer and sale will be, a validly existing corporation
under the laws of the state of Nevada lawfully qualified to conduct the business
for which it was organized and which it proposes to conduct.

 

2.06 Capitalization. The Buyer has an authorized capitalization of 2,000,000,000
shares of common stock, $0.001 par value and 50,000,000 shares of preferred
stock, par value $0.001 per share. The Buyer currently has 443,354,541 shares of
common stock issued and outstanding and 45,000,000 shares of preferred stock
issued and outstanding.

 

2.07 Title and Related Matters. Except as disclosed, or disclosed in the most
recent balance sheet of the Buyer and the notes thereto, the Buyer has good and
marketable title to all of its properties, inventory, interests in properties,
and assets, which are reflected in the most recent balance sheet of the Buyer or
acquired after that date (except properties, interests in properties, and assets
sold or otherwise disposed of since such date in the ordinary course of
business), free and clear of all mortgages, liens, pledges, charges, or
encumbrances, except (i) statutory liens or claims not yet delinquent; and (ii)
such imperfections of title and easements as do not, and will not, materially
detract from, or interfere with, the present or proposed use of the properties
subject thereto or affected thereby or otherwise materially impair present
business operations on such properties.

 

2.09 Litigation and Proceedings. There are no actions, suits, or proceedings
pending or, to the knowledge of the Buyer, threatened by or against the Buyer or
affecting the Buyer, at law or in equity, before any court or other governmental
agency or instrumentality, domestic or foreign, or before any arbitrator of any
kind. The Buyer does not have any knowledge of any default on its part with
respect to any judgment, order, writ, injunction, decree, award, rule, or
regulation of any court, arbitrator, or governmental agency or instrumentality.

 

2.10 Material Contract Defaults. The Buyer is not in default in any material
respect under the terms of any outstanding contract, agreement, lease, or other
commitment which is material to the business, operations, properties, assets, or
condition of the Buyer, and there is no event of default or other event which,
with notice or lapse of time or both, would constitute a default in any material
respect under any such contract, agreement, lease, or other commitment in
respect of which the Buyer has not taken adequate steps to prevent such a
default from occurring.

 

2.11 Absence of Certain Changes of Events. Except as set forth in this Agreement
since the date of Buyer’s most recent balance sheet:

 

(a) Except as disclosed on a separate schedule, there has not been (i) any
material adverse change in the business, operations, properties, level of
inventory, assets, or condition of the Buyer or (ii) any damage, destruction, or
loss to the Buyer (whether or not covered by insurance) materially and adversely
affecting the business, operations, properties, assets, or conditions of the
Buyer.

 

(b) The Buyer has not (i) amended its articles of incorporation or bylaws; (ii)
declared or made, or agreed to declare or make, any payment of dividends or
distributions of any assets of any kind whatsoever to stockholders or purchased
or redeemed, or agreed to purchase or redeem, any of its capital stock; (iii)
waived any rights of value which in the aggregate are extraordinary or material
considering the business of the Buyer; (iv) made any material change in its
method of management, operation, or accounting; (v) entered into any other
material transactions outside normal business operations;

 

-3-

 

 

(c) Except as disclosed on a separate schedule, the Buyer has not (i) granted or
agreed to grant any options, warrants, or other rights for its stocks, bonds, or
other corporate securities calling for the issuance thereof; (ii) borrowed or
agreed to borrow any funds or incurred, or become subject to, any material
obligation or liability (absolute or contingent) except liabilities incurred in
the ordinary course of business; (iii) paid any material obligation or liability
(absolute or contingent) other than current liabilities reflected in or shown on
the most recent balance sheet of the Buyer and current liabilities incurred
since that date in the ordinary course of business; (iv) sold or transferred, or
agreed to sell or transfer, any of its assets, properties, or rights (except
assets, properties, or rights not used or useful in its business which, in the
aggregate have a value of less than $25,000 or canceled, or agreed to cancel,
any debts or claims (except debts and claims which in the aggregate are of a
value of less than $25,000); (v) made or permitted any amendment or termination
of any contract, agreement, or license to which it is a party if such amendment
or termination is material, considering the business of the Buyer; or (vi)
issued, delivered, or agreed to issue or deliver any stock, bonds, or other
corporate securities including debentures (whether authorized and unissued or
held as treasury stock); and

 

(d) To the best knowledge of the Buyer, it has not become subject to any law or
regulation which materially and adversely affects, or in the future may
adversely affect, the business, operations, properties, assets, or condition of
the Buyer.

 

ARTICLE III

REPRESENTATIONS, COVENANTS, AND WARRANTIES

OF THE SELLER

 

As an inducement to, and to obtain the reliance of the Buyer in connection with
its purchase of the shares of CBD Stock, Seller represents and warrants as
follows:

 

3.01 Private Offering. The offer, offer for sale, and sale of the shares of CBD
Stock have not been and will not be registered with the Securities and Exchange
Commission (the “Commission”). The shares of CBD Stock shall be offered for sale
and sold pursuant to the exemptions from the registration requirements of
Section 5 of the United States Securities Act of 1933, as amended, (or such
similar laws of Australia) and as such, will be deemed “restricted securities”
limiting the shares ability to be resold.

 

3.02 Approval of Agreement. Seller has full corporate power, authority, and
legal right and has taken, or will take, all action required by law, its
articles of incorporation, bylaws, and otherwise to execute and deliver this
Agreement and to consummate the transactions herein contemplated including the
sale and transfer of the shares of the CBD Stock. The execution, delivery, and
performance of this Agreement and the transactions contemplated hereby, have
been duly authorized by Seller.

 

3.03 Legal Right. The performance of this Agreement and the consummation of the
transactions herein contemplated will not result in a material breach or
violation of any of the terms and provisions of, or constitute a default under,
any statute (except federal and state securities laws, compliance with which is
elsewhere provided for in particular detail), indenture, mortgage or other
agreement or instrument to which the Seller is a party or by which it is bound
by any order, rule or regulation directed to such party or its affiliates by any
court or governmental agency or body having jurisdiction over them; and no other
consent, approval, authorization or action is required for the consummation of
the transactions herein contemplated other than such as have been obtained.

 

-4-

 

 

3.04 Organization. The Seller has been duly organized and is now, and always
during the period of the offer and sale will be, a validly existing limited
company under the laws of Australia, lawfully qualified to conduct the business
for which it was organized and which it proposes to conduct.

 

3.05 Securities Representations. Seller understands and agrees that the
consummation of this Agreement including the issuance of shares of Kibush Stock
as contemplated hereby, constitutes the offer and sale of securities under the
Securities Act. Seller agrees that such transactions shall be consummated in
reliance on exemptions from the registration and prospectus delivery
requirements of such statutes which depend, among other items, on the
circumstances under which such securities are acquired. In order to provide
documentation for reliance upon exemptions from the registration and prospectus
delivery requirements for such transactions, Seller agrees that it will sign
appropriate representations and warranties related to its suitability to invest
in the Buyer, including an investment letter and suitability questionnaire which
are contained in the “suitability letter” attached hereto as Exhibit “A.” Seller
understands that the shares of Kibush Stock have not been registered under the
Securities Act and must be held indefinitely without any transfer, sale, or
other disposition unless such shares are subsequently registered under the
Securities Act or registration is not required under the Securities Act in
reliance on an available exemption. The shares of Kibush Stock to be acquired by
the Seller under the terms of this Agreement will be acquired for the Seller’s
own account, for investment, and not with the present intention of resale or
distribution of all or any part of the securities. Seller agrees that it will
refrain from transferring or otherwise disposing of any of the shares, or any
interest therein, in such manner as to violate the Securities Act or any
applicable state securities law regulating the disposition thereof. Seller is an
“accredited investor” within the meaning of Regulation D promulgated under the
Securities Act and has adequate means for providing for its current needs and
possible personal contingencies and has no need now and anticipates no need in
the foreseeable future to sell the shares of Kibush Stock which Seller is
purchasing hereby. Seller understands that the shares of Kibush Stock being sold
pursuant to this Agreement are being offered and sold in reliance on specific
exemptions from the registration requirements of Federal and state securities
laws and that the Buyer is relying upon the truth and accuracy of Seller’s
representations, warranties, agreements, and understandings set forth herein to
determine Seller’s suitability to acquire the shares of Kibush Stock.

 

3.06 Disclosure Information. Seller has received all the information Seller
considers necessary or appropriate for deciding whether or not to purchase the
shares of Kibush Stock. Seller further represents that it has had an opportunity
to ask questions and receive answers from the Buyer regarding the terms and
conditions of the offering of the shares of Kibush Stock. The foregoing,
however, does not limit or modify the representations and warranties of the
Buyer in Article 2 of this Agreement or the right of Seller to rely thereon.

 

3.07 Investment Experience. Seller is an investor in securities of companies in
the development stage and acknowledges that it is able to fend for itself, can
bear the economic risk of its investment and has such knowledge and experience
in financial or business matters that it is capable of evaluating the merits and
risks of the investment in the shares of Kibush Stock.

 

3.08 Acknowledgment. Seller acknowledges that an investment in the shares of
Kibush Stock involves substantial risk.

 

-5-

 

 

3.09 Knowledge of Buyer. Seller is aware, through its own extensive due
diligence of all material information respecting the past, present and proposed
business operations of the Buyer, including, but not limited to, its technology,
its management, its financial position, or otherwise; and that the purchase
price being paid for the Kibush Stock bears no relationship to assets, book
value or other established criteria of value. Seller has conducted its own
investigation of the risks and merits of an investment in the Buyer, and to the
extent desired, including, but not limited to a review of the Buyer’s books and
records, financial and Seller has had the opportunity to discuss this
documentation with the directors and executive officers of the Buyer; to ask
questions of these directors and executive officers; and that to the extent
requested, all such questions have been answered to its satisfaction.

 

3.10 Informed Decision. The Seller has had an opportunity to consult with its
independent legal, tax and financial advisors, and together with such advisors,
has evaluated the transactions contemplated in this Agreement and has
independently determined to agree to the terms and conditions of this Agreement.
No representation is being or has been made by the Seller, the Buyer or either
of their respective advisors to the Seller regarding the tax, financial, legal
or other effects to the Seller or its stockholders of the transactions
contemplated in this Agreement. The Seller is familiar with and understands the
business and financial condition, operations and prospects of the Buyer and
Seller and is sufficiently informed and sophisticated enough to make a decision
regarding the transactions contemplated by this Agreement.

 

3.11 Purchasing Entirely for Own Account. The shares to be acquired by the
Seller will be acquired for investment for the Seller’s own account, not as a
nominee or agent, and not with a view to the resale or distribution of any part
thereof, and the Seller and its stockholders have no present intention of
selling, granting any participation in, or otherwise distributing the same.
Neither the Seller nor its stockholders presently have any contract,
undertaking, agreement or arrangement with any person to sell, transfer or grant
participations to such person or to any third person, with respect to any of the
Buyer shares of Kibush Stock.

 

3.12 Disclosure of Information. The Seller has had an opportunity to discuss the
Buyer’s business, management, financial affairs and the terms and conditions of
the sale of the shares of Kibush Stock with the Buyer’s management and has had
an opportunity to review the Buyer’s records. The Seller is aware, through its
due diligence review of the Buyer that the Purchase Price for the shares of
Kibush Stock bear no relationship to assets, book value or other established
criteria of determining value. The Seller will further inform the Buyer of any
discrepancies, error or disagreement between any representation, warranty,
covenant or schedule of the Buyer or Seller based on Seller’s review of the due
diligence information and discussions with the Buyer or its management or has
otherwise come to the Seller’s attention and will provide such notice to the
Buyer as soon as practicable after such discovery.

 

3.13 Accredited Investor. The Seller is an accredited investor as defined in
Rule 501(a) of Regulation D promulgated under the Securities Act.

 

3.14 Patriot Act.

 

(a) The Seller is not in violation of any legal requirements relating to
terrorism or money laundering (“Anti-Terrorism Laws”), including Executive Order
No. 13224 on Terrorist Financing, effective September 24, 2001 (the “Executive
Order”), and the Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism Act of 2001, Public Law
107-56 (the “Patriot Act”).

 

-6-

 

 

(b) The Seller, nor, to the Seller’s Knowledge, any affiliate, stockholder or
broker or other agent of the Seller acting or benefiting in any capacity in
connection with this Agreement is any of the following:

 

(i) a person that is listed in the annex to, or is otherwise subject to the
provisions of, the Executive Order;

 

(ii) a person owned or controlled by, or acting for or on behalf of, any person
that is listed in the annex to, or is otherwise subject to the provisions of,
the Executive Order;

 

(iii) a person with which any party is prohibited from dealing or otherwise
engaging in any transaction by any Anti-Terrorism Law;

 

(iv) a person that commits, threatens or conspires to commit or supports
“terrorism” as defined in the Executive Order; or

 

(v) a person that is named as a “specially designated national and blocked
person” on the most current list published by OFAC at its official website or
any replacement website or other replacement official publication of such list.

 

(c) The Seller, nor, to the Seller’s Knowledge, any affiliate or stockholders or
broker or other agent of the Seller acting in any capacity in connection with
this Agreement (i) conducts any business or engages in making or receiving any
contribution of funds, goods or services to or for the benefit of any person
described in Section 3.14(b), (ii) deals in, or otherwise engages in any
transaction relating to, any property or interests in property blocked pursuant
to the Executive Order, or (iii) engages in or conspires to engage in any
transaction that evades or avoids, or has the purpose of evading or avoiding, or
attempts to violate, any of the prohibitions set forth in any Anti-Terrorism
Law.

 

3.15 Investment Experience. Seller is an investors in securities of companies
with size and structure similar to the Buyer’s and acknowledges that Seller is
able to fend for itself, can bear the economic risk of its investment and has
such knowledge and experience in financial or business matters that it is
capable of evaluating the merits and risks of the investment in the shares of
Kibush Stock and in the proposed ongoing operations. Further, Seller
acknowledges that the future success of the Buyer will depend on Seller’s
management and not on the current management of the Buyer.

 

ARTICLE IV

SPECIAL COVENANTS

 

4.01 Business Activities of CBD.

 

(a) From and after the date of this Agreement until the closing date and except
as set forth herein or as permitted or contemplated by this Agreement, Seller
warrants that CBD will:

 

(i) Carry on its business in substantially the same manner as it has heretofore.

 

(ii) Maintain in full force and effect insurance comparable in amount and in
scope of coverage to that now maintained by it;

 

(iii) Perform in all material respects all of its obligations under material
contracts, leases, and instruments relating to or affecting its assets,
properties, and business;

 

-7-

 

 

(iv) Use its best efforts to maintain and preserve it business organization
intact, to retain its key employees, and to maintain its relationships with its
material suppliers and customers;

 

(v) Except to the extent that noncompliance is not material or adverse to the
respective party, duly and timely file for all taxable periods ending on or
prior to the closing date all federal, state, county, and local tax returns
required to be filed by or on behalf of such entity or for which such entity may
be held responsible and shall pay, or cause to pay, all taxes required to be
shown as due and payable on such returns, as well as all installments of tax due
and payable during the period commencing on the date of this Agreement and
ending on the closing date; and

 

(vi) Fully comply with and perform in all material respects all obligations and
duties imposed on it by all federal and state laws and all rules, regulations,
and orders imposed by federal or state governmental authorities.

 

(b) From and after the date of this Agreement and except as provided herein
until the closing date, Seller warrants that CBD will not:

 

(i) Make any change in its articles of incorporation or bylaws;

 

(ii) Enter into or amend any material contract, agreement, or other instrument,
except in the ordinary course of business; and

 

(iii) Enter into any agreement for the sale of the CBD ‘s securities without the
prior approval of the other party.

 

4.02 Business Activities of Buyer.

 

(a) From and after the date of this Agreement until the closing date and except
as set forth herein or as permitted or contemplated by this Agreement, Buyer
will:

 

(i) Carry on its business in substantially the same manner as it has heretofore;

 

(ii) Maintain in full force and effect insurance comparable in amount and in
scope of coverage to that now maintained by it;

 

(iii) Perform in all material respects all of its obligations under material
contracts, leases, and instruments relating to or affecting its assets,
properties, and business;

 

(iv) Use its best efforts to maintain and preserve it business organization
intact, to retain its key employees, and to maintain its relationships with its
material suppliers and customers;

 

(v) Except to the extent that noncompliance is not material or adverse to the
respective party, duly and timely file for all taxable periods ending on or
prior to the closing date all federal, state, county, and local tax returns
required to be filed by or on behalf of such entity or for which such entity may
be held responsible and shall pay, or cause to pay, all taxes required to be
shown as due and payable on such returns, as well as all installments of tax due
and payable during the period commencing on the date of this Agreement and
ending on the closing date; and

 

-8-

 

 

(vi) Fully comply with and perform in all material respects all obligations and
duties imposed on it by all federal and state laws and all rules, regulations,
and orders imposed by federal or state governmental authorities.

 

(b) From and after the date of this Agreement and except as provided herein
until the closing date, Buyer will not:

 

(i) Make any change in its articles of incorporation or bylaws;

 

(ii) Enter into or amend any material contract, agreement, or other instrument,
except in the ordinary course of business; and

 

(iii) Enter into any agreement for the sale of the Buyer’s securities without
the prior approval of the other party.

 

4.03 Access to Books and Records of CBD. Until the closing date, the Seller will
afford to Buyer and its authorized representatives full access to the
properties, books, and records of the CBD in order that Buyer may have full
opportunity to make such reasonable investigation as it shall desire to make of
the affairs of CBD and will furnish the Buyer with such additional financial and
other information as to the business and properties of the CBD as Buyer shall
from time to time reasonably request.

 

4.04 Access to Books and Records of Buyer. Until the closing date, the Buyer
will afford to Seller and its authorized representatives full access to the
properties, books, and records of the Buyer in order that Seller may have full
opportunity to make such reasonable investigation as it shall desire to make of
the affairs of Buyer and will furnish the Seller with such additional financial
and other information as to the business and properties of the Buyer as Seller
shall from time to time reasonably request.

 

4.05 Purchase and Sale of Stock. The Buyer and Seller agree and understand that
the consummation of this Agreement including the purchase, sale and exchange of
the shares of CBD Stock and Kibush Stock as contemplated hereby, constitutes the
offer and sale of securities under the Securities Act and applicable state
statutes. The Buyer and Seller agree such transactions shall be consummated in
reliance on exemptions from the registration and prospectus delivery
requirements of such statutes which depend, among other items, on the
circumstances under which such securities are acquired.

 

(a) In order to provide documentation for reliance upon exemptions from the
registration and prospectus delivery requirements for such transactions, the
signing of this Agreement and the delivery of appropriate separate
representations, including the “suitability letter” attached hereto as Exhibit
“A” shall constitute the parties acceptance of, and concurrence in, the
following representations and warranties:

 

(i) Seller acknowledges that neither the SEC nor the securities commission of
any state or other federal agency has made any determination as to the merits of
acquiring the shares of Common Stock, and that this transaction involves certain
risks.

 

-9-

 

 

(ii) Seller has received and read the Agreement and understand the risks related
to the consummation of the transactions herein contemplated.

 

(iii) Seller has such knowledge and experience in business and financial matters
that it can evaluate each business.

 

(iv) Seller has been provided with copies of all materials and information
requested by Buyer or their representatives, including any information requested
to verify any information furnished (to the extent such information is available
or can be obtained without unreasonable effort or expense), and the parties have
been provided the opportunity for direct communication regarding the
transactions contemplated hereby.

 

(v) All information which Seller has provided to the Buyer or their
representatives concerning their suitability and intent to hold shares in Kibush
Stock following the transactions contemplated hereby is complete, accurate, and
correct.

 

(vi) Seller has not offered or sold any securities of the Buyer or interest in
this Agreement and has no present intention of dividing the shares of Kibush
Stock to be received or the rights under this Agreement with others or of
reselling or otherwise disposing of any portion of such stock or rights, either
currently or after the passage of a fixed or determinable period of time or on
the occurrence or nonoccurrence of any predetermined event or circumstance.

 

(vii) Seller understand that the shares of Kibush Stock have not been
registered, but are being acquired by reason of a specific exemption under the
Securities Act as well as under certain state statutes for transactions not
involving any public offering and that any disposition of the subject shares of
Kibush Stock may, under certain circumstances, be inconsistent with this
exemption and may make Seller an “underwriter,” within the meaning of the
Securities Act. It is understood that the definition of “underwriter” focuses
upon the concept of “distribution” and that any subsequent disposition of the
subject shares of Kibush Stock can only be effected in transactions which are
not considered distributions. Generally, the term “distribution” is considered
synonymous with “public offering” or any other offer or sale involving general
solicitation or general advertising. Under present law, in determining whether a
distribution occurs when securities are sold into the public market, under
certain circumstances one must consider the availability of public information
regarding the issuer, a holding period for the securities sufficient to assure
that the persons desiring to sell the securities without registration first bear
the economic risk of their investment, and a limitation on the number of
securities which the stockholder is permitted to sell and on the manner of sale,
thereby reducing the potential impact of the sale on the trading markets. These
criteria are set forth specifically in rule 144 promulgated under the Securities
Act.

 

-10-

 

 

(viii) Seller acknowledges that the shares of Kibush Stock must be held and may
not be sold, transferred, or otherwise disposed of for value unless they are
subsequently registered under the Securities Act or an exemption from such
registration is available. The Buyer is not under any obligation to register the
shares of Kibush Stock under the Securities Act, except as set forth in this
Agreement. The Buyer is not under any obligation to make rule 144 available,
except as may be expressly agreed to by it in writing in this Agreement, and in
the event rule 144 is not available, or some other disclosure exemption may be
required before Seller can sell, transfer, or otherwise dispose of such shares
of Kibush Stock without registration under the Securities Act. The Buyer’s
registrar and transfer agent will maintain a stop transfer order against the
registration or transfer of the shares of Kibush Stock, and the certificates
representing the shares of Kibush Stock will bear a legend in substantially the
following form so restricting the sale of such securities:

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”) AND ARE
“RESTRICTED SECURITIES” WITHIN THE MEANING OF RULE 144 PROMULGATED UNDER THE
SECURITIES ACT. THE SECURITIES HAVE BEEN ACQUIRED FOR INVESTMENT AND MAY NOT BE
SOLD OR TRANSFERRED WITHOUT COMPLYING WITH RULE 144 IN THE ABSENCE OF AN
EFFECTIVE REGISTRATION OR OTHER COMPLIANCE UNDER THE SECURITIES ACT.

 

(ix) The Buyer may refuse to register further transfers or resales of the shares
of Kibush Stock in the absence of compliance with rule 144 unless the Seller
furnish the Buyer with a “no-action” or interpretive letter from the SEC or an
opinion of counsel reasonably acceptable to the Buyer stating that the transfer
is proper. Further, unless such letter or opinion states that the shares of
Kibush Stock are free of any restrictions under the Securities Act, the Buyer
may refuse to transfer the securities to any transferee who does not furnish in
writing to the Buyer the same representations and agree to the same conditions
with respect to such shares of Kibush Stock as set forth herein. The Buyer may
also refuse to transfer the shares of Kibush Stock if any circumstances are
present reasonably indicating that the transferee’s representations are not
accurate.

 

(b) In connection with the transaction contemplated by this Agreement, the Buyer
and Seller shall each file, with the assistance of the other and their
respective legal counsel, such notices, applications, reports, or other
instruments as may be deemed by them to be necessary or appropriate in an effort
to document reliance on such exemptions, and the appropriate regulatory
authority in the states where Buyer reside unless an exemption requiring no
filing is available in such jurisdictions, all to the extent and in the manner
as may be deemed by such parties to be appropriate.

 

(c) In order to more fully document reliance on the exemptions as provided
herein, the Buyer and Seller shall execute and deliver to the other, at or prior
to the closing, such further letters of representation, acknowledgment,
suitability, or the like as the Buyer or Seller (or their respective counsel)
may reasonably request in connection with reliance on exemptions from
registration under such securities laws including but not limited to an
investment letter.

 

(d) The Buyer and Seller acknowledge that the basis for relying on exemptions
from registration or qualifications are factual, depending on the conduct of the
various parties, and that no legal opinion or other assurance will be required
or given to the effect that the transactions contemplated hereby are in fact
exempt from registration or qualification.

 

-11-

 

 

4.06 Compliance with Rule 144.

 

(a) The Buyer will use its best efforts to at all times satisfy the current
public information requirements of rule 144 promulgated under the Securities Act
so that its shareholders can sell restricted securities that have been held for
one year or more or such other restricted period as required by rule 144 as it
is from time to time amended. This covenant shall survive the closing of this
Agreement.

 

(b) Upon being informed in writing by any person holding restricted stock sold
pursuant to this Agreement that such person intends to sell any shares under
rule 144 promulgated under the Securities Act (including any rule adopted in
substitution or replacement thereof), the Buyer will certify in writing to such
person that it is compliance with rule 144 current public information
requirement to enable such person to sell such person’s restricted stock under
rule 144, as may be applicable under the circumstances.

 

(c) If any certificate representing any such restricted stock is presented to
the Buyer’s transfer agent for registration or transfer in connection with any
sales theretofore made under rule 144, provided such certificate is duly
endorsed for transfer by the appropriate person(s) or accompanied by a separate
stock power duly executed by the appropriate person(s) in each case with
reasonable assurances that such endorsements are genuine and effective, and is
accompanied by an opinion of counsel satisfactory to the Buyer and its counsel
that such transfer has complied with the requirements of rule 144, as the case
may be, the Buyer will promptly instruct its transfer agent to register such
transfer and to issue one or more new certificates representing such shares to
the transferee and, if appropriate under the provisions of rule 144, as the case
may be, free of any stop transfer order or restrictive legend.

 

4.07 Public Statements. Subject to their respective legal obligations (including
requirements of stock exchanges and other similar regulatory bodies), the Seller
and Buyer shall consult with one another, and use reasonable best efforts to
agree upon the text of any press release, before issuing any such press release
or otherwise making public statements with respect to the transactions and in
making any filing with any federal or state governmental or regulatory agency or
with any securities exchange with respect thereto.

 

4.08 No Representation Regarding Tax Treatment. No representation or warranty is
being made by any party to any other regarding the treatment of this transaction
for federal or state income taxation. Each party has relied exclusively on its
own legal, accounting, and other tax adviser regarding the treatment of this
transaction for federal and state income taxes and on no representation,
warranty, or assurance from any other party or such other party’s legal,
accounting, or other adviser.

 

4.09 Expenses of Sale. The Buyer will pay all expenses incident to the
performance of its obligations hereunder, including but not limited to the fees
and expenses of its counsel and accountants, and the cost of qualifying the
offer and sale of the shares of Kibush Stock in various jurisdictions or
obtaining an exemption therefrom. The Seller shall be responsible for all of its
expenses including the cost associated with transfer of the CBD Shares and its
attorney’s fees.

 

-12-

 

 

ARTICLE V

MISCELLANEOUS

 

5.01 Attorney’s Fees. In the event that any party institutes any action or suit
to enforce this Agreement or to secure relief from any default hereunder or
breach hereof, the breaching party or parties shall reimburse the nonbreaching
party or parties for all costs, including reasonable attorneys’ fees, incurred
in connection therewith and in enforcing or collecting any judgment rendered
therein.

 

5.02 Entire Agreement. This Agreement represents the entire agreement between
the parties relating to the subject matter hereof. All previous agreements
between the parties, whether written or oral, have been merged into this
Agreement. This Agreement alone fully and completely expresses the agreement of
the parties relating to the subject matter hereof. There are no other courses of
dealing, understandings, agreements, representations, or warranties, written or
oral, except as set forth herein.

 

5.03 Survival; Termination. The representations, warranties, and covenants of
the respective parties shall survive the closing and the consummation of the
transactions herein contemplated for a period of six months from the closing,
unless otherwise provided herein.

 

5.04 Counterparts. This Agreement may be executed in multiple counterparts, each
of which shall be deemed an original and all of which taken together shall be
but a single instrument.

 

5.05 Amendment or Waiver. Every right and remedy provided herein shall be
cumulative with every other right and remedy, whether conferred herein, at law,
or in equity, and such remedies may be enforced concurrently, and no waiver by
any party of the performance of any obligation by the other shall be construed
as a waiver of the same or any other default then, theretofore, or thereafter
occurring or existing. At any time prior to the closing, this Agreement may be
amended by a writing signed by all parties hereto, with respect to any of the
terms contained herein, and any term or condition of this Agreement may be
waived or the time for performance thereof may be extended by a writing signed
by the party or parties for whose benefit the provision is intended.

 

5.06 Binding Effect. This Agreement shall inure to the benefit of and be binding
upon the Buyer and Seller and their successors. Nothing expressed in this
Agreement is intended to give any person other than the persons mentioned in the
preceding sentence any legal or equitable right, remedy or claim under this
Agreement.

 

5.07 Severability. Every provision of this Agreement is intended to be
severable. If any term or provision hereof is illegal or invalid for any reason
whatsoever, such illegality or invalidity shall not affect the validity of the
remainder hereof.

 

5.08 Captions. The captions or headings in this Agreement are inserted for
convenience and identification only and are not intended to describe, interpret,
define, or limit the scope, extent, or intent of this Agreement or any
provisions hereof.

 

5.09 Applicable Law. The Buyer and Seller hereby agree this Agreement shall be
governed by and construed and enforced under and in accordance with the laws of
the State of Nevada and all subject matter and in persona jurisdiction shall be
the state courts of Nevada and as such the Buyer and Seller irrevocably and
unconditionally consent to submit to the exclusive jurisdiction of the courts of
the State of Nevada and of the United States of America located in Nevada for
any actions, suits or proceedings arising out of or relating to this Agreement
and the Buyer and Seller agree not to commence any action, suite or proceedings
relating thereto except in such courts.

 

-13-

 

 

IN WITNESS WHEREOF, the corporate parties hereto have caused this Agreement to
be executed by their respective officers, hereunto duly authorized, as of the
date first above written.

 

BUYER:   SELLER: Kibush Capital Corp.   Hancore Pty Ltd a Nevada Corporation   a
shareholder of CBD Imports Pty Ltd

 

By: [ex10-1_001.jpg]   By: [ex10-1_002.jpg] Name: WARREN SHEPPARD   Name: WARREN
SHEPPARD Its: DIRECTOR   Its: DIRECTOR

 

-14-

 

 

Exhibit A

 

SUITABILITY LETTER

 

TO: Kibush Capital Corp.

 

I make the following representations with the intent that they may be relied on
by Kibush Capital Corp. (the “Company”), in determining my suitability as a
purchaser of securities of the Company (the “Shares”).

 

1. I have had the opportunity to ask questions of, and receive answers and
information, from the officers of the Company and I deemed such information
sufficient to make an investment decision on the Company.

 

2. I have such knowledge and experience in business and financial matters that I
am capable of evaluating the Company, its business activities, and the risks and
merits of this prospective investment, and i am not utilizing a purchaser
representative (as defined in regulation D) in connection with the evaluation of
such risks and merits, except the following:

 

3. I shall provide a separate written statement from each purchaser
representative on the Purchaser Representative Acknowledgment form available
from the Company in which is disclosed (i) the relationship of the purchaser
representative with the Company, if any, which has existed at any time during
the previous two years, and compensation received or to be received as a result
of such relationship, and (ii) the education, experience, and knowledge in
financial and business matters which enables the purchaser representative to
evaluate the relative merits and risks of an investment in the Company.

 

4. The undersigned and the purchaser representatives listed above together have
such knowledge and experience in financial and business matters that they are
capable of evaluating the Company and the proposed activities thereof and the
merits and risks of this prospective investment.

 

5. I have adequate means of providing for my current needs and possible personal
contingencies and have no need in the foreseeable future for liquidity of an
investment in the Company.

 

6. Instructions: Complete either (a) or (b) below, as applicable:

 

(a) FOR ACCREDITED INVESTORS. I confirm that I am an “accredited investor” as
defined under rule 501 of regulation D promulgated under the Securities Act of
1933, as amended (the “Securities Act”), as checked below:

 

(i) Any bank as defined in section 3(a)(2) of the Securities Act or any savings
and loan association or other institution as defined in section 3(a)(5)(A) of
the Securities Act whether acting in its individual or fiduciary capacity; any
broker or dealer registered pursuant to section 15 of the Securities Exchange
Act of 1934; any insurance company as defined in section 2(13) of the Securities
Act; any investment company registered under the Investment Company Act of 1940
or a business development company as defined in section 2(a)(48) of that Act;
any small business investment company licensed by the U. S. Small Business
Administration under section 301(c) or (d) of the Small Business Investment Act
of 1958; any plan established and maintained by a state, its political
subdivisions, or any agency or instrumentality of a state or its political
subdivisions, for the benefit of its employees, if such plan has total assets in
excess of $5,000,000; any employee benefit plan within the meaning of the
Employee Retirement Income Security Act of 1974, if the investment decision is
made by a plan fiduciary, as defined in section 3(21) of such Act, which is
either a bank, savings and loan association, insurance company, or registered
investment adviser, or if the employee benefit plan has total assets in excess
of $5,000,000 or, if a self-directed plan, with investment decisions made solely
by persons that are accredited investors;

 

  [  ] Yes [  ] No  

 

A-1

 

 

(ii) Any private business development company as defined in section 302(a)(22)
of the Investment Advisers Act of 1940;

 

  [X] Yes [  ] No  

 

(iii) Any organization described in section 501(c)(3) of the Internal Revenue
Code, corporation, Massachusetts or similar business trust, or partnership, not
formed for the specific purpose of acquiring the securities offered, with total
assets in excess of $5,000,000;

 

  [  ] Yes [  ] No  

 

(iv) Any director, executive officer, or general partner of the issuer of the
securities being offered or sold, or any director, executive officer, or general
partner of a general partner of that issuer;

 

  [  ] Yes [  ] No  

 

(v) Any natural person whose individual net worth, or joint net worth with that
person’s spouse, exclusive of residence, at the time of his or her purchase
exceeds $1,000,000;

 

  [  ] Yes [  ] No  

 

For purposes of category (v), the term “net worth” means the excess of total
assets over total liabilities.

 

(vi) Any natural person who had an individual income in excess of $200,000 in
each of the two most recent years or joint income with that person’s spouse in
excess of $300,000 in each of those years and has a reasonable expectation of
reaching the same income level in the current year;

 

  [  ] Yes [  ] No  

 

In determining income, the undersigned should add to his or her adjusted gross
income any amounts attributable to tax exempt income received, losses claimed as
a limited partner in any limited partnership, deductions claimed for depletion,
contributions to an IRA or Keogh retirement plan, alimony payments, and any
amount by which income from long-term capital gains has been reduced in arriving
at adjusted gross income.

 

(vii) Any trust, with total assets in excess of $5,000,000, not formed for the
specific purpose of acquiring the securities offered, whose purchase is directed
by a sophisticated person as described in section 230.506(b)(2)(ii); and

 

  [  ] Yes [  ] No  

 

(viii) Any entity in which all of the equity owners are accredited investors.

 

  [  ] Yes [  ] No  

 

A-2

 

 

(b) FOR NONACCREDITED INVESTORS. I am not an accredited investor.

 

The following information is being provided here in lieu of furnishing a
personal financial statement.

 

(i) My net worth excluding principal residence, furnishings, and automobiles is
at least _____ times the total investment I intend to make in the Company;

 

(ii) My annual disposable income, after excluding all of my personal and family
living expenses and other cash requirements for current obligations, is such
that the loss of my entire investment in the Company would not materially alter
my standard of living;

 

  [  ] Yes [  ] No  

 

(iii) Considering the foregoing and all other relevant factors in my financial
and personal circumstances, I am able to bear the economic risk of an investment
in the Company.

 

  [  ] Yes [  ] No  

 

7. I have previously been advised that I would have an opportunity to review all
the pertinent facts concerning the Company, and to obtain any additional
information which I might request, to the extent possible or obtainable, without
unreasonable effort and expense, in order to verify the accuracy of the
information provided me.

 

8. I have personally communicated or been offered the opportunity to communicate
with executive officers of the Company to discuss the business and financial
affairs of the Company, its products and activities, and its plans for the
future. I acknowledge that if I would like to further avail myself of the
opportunity to ask additional questions of the Company, the Company will make
arrangements for such an opportunity on request.

 

9. I have been advised that no accountant or attorney engaged by the Company is
acting as my representative, accountant, or attorney.

 

A-3

 

 

10. I will hold title to my interest as follows:

 

[  ] Community Property   [  ] Separate Property [  ] Joint Tenants, with Right
of   [  ] Tenants in Common   Survivorship   [  ] Other (Single Person, Trust,
Etc., Please Indicate.)        

 

DATED this 26th day of June 2020.

 

HANCORE PTY LTD           WARREN SHEPPARD DIRECTOR     Name/Capacity   Name of
Joint Subscriber, If Any       [ex10-1_001.jpg]     Signature   Signature      
7 Sarah Crescent     Street Address   Street Address       Templestowe VIC 3106
    City, State, and Zip Code   City, State, and Zip Code

 

A-4

 

 

INVESTMENT LETTER

 

Kibush Capital Corp.

 

  Re: Purchase of Shares of Common Stock of Kibush Capital Corp.

 

Gentlemen:

 

In connection with the acquisition by the undersigned of shares of Common Stock
of Kibush Capital Corp. (the “Common Stock”), the undersigned represents that
the shares of Common Stock are being acquired without a view to, or for, resale
in connection with any distribution of such shares of Common Stock or any
interest therein without registration or other compliance under the Securities
Act of 1933, as amended (the “Securities Act”), and that the undersigned has no
direct or indirect participation in any such undertaking or in the underwriting
of such an undertaking.

 

The undersigned understands that the shares of Common Stock have not been
registered, but are being acquired by reason of a specific exemption under the
Securities Act as well as under certain state statutes for transactions by an
issuer not involving any public offering and that any disposition of the subject
shares of Common Stock may, under certain circumstances, be inconsistent with
this exemption and may make the undersigned an “underwriter” within the meaning
of the Securities Act. It is understood that the definition of an “underwriter”
focuses on the concept of “distribution” and that any subsequent disposition of
the subject shares of Common Stock can only be effected in transactions which
are not considered distributions. Generally, the term “distribution” is
considered synonymous with “public offering” or any other offer or sale
involving general solicitation or general advertising. Under present law, in
determining whether a distribution occurs when securities are sold into the
public market, under certain circumstances one must consider the availability of
public information regarding the issuer, a holding period for the securities
sufficient to assure that the persons desiring to sell the securities without
registration first bear the economic risk of their investment, and a limitation
on the number of securities which the stockholder is permitted to sell and on
the manner of sale, thereby reducing the potential impact of the sale on the
trading markets. These criteria are set forth specifically in rule 144
promulgated under the Securities Act.

 

 

 

 

Kibush Capital Corp.

Page Two

 

The undersigned acknowledges that the shares of Common Stock must be held and
may not be sold, transferred, or otherwise disposed of for value unless it is
subsequently registered under the Securities Act or an exemption from such
registration is available; the issuer is under no obligation to register the
shares of Common Stock under the Securities Act or under section 12 of the
Securities Exchange Act of 1934, as amended, except as may be expressly agreed
to by it in writing; if rule 144 is available, and no assurance is given that it
will be, initially only routine sales of such shares of Common Stock in limited
amounts can be made in reliance on rule 144 in accordance with the terms and
conditions of that rule; the issuer is under no obligation to the undersigned to
make rule 144 available, except as may be expressly agreed to by it in writing;
in the event rule 144 is not available, compliance with regulation A or some
other exemption may be required before the undersigned can sell, transfer, or
otherwise dispose of such shares of Common Stock without registration under the
Securities Act; the issuer’s registrar and transfer agent will maintain a stop
transfer order against the registration of transfer of the shares of Common
Stock will bear a legend in substantially the following form so restricting the
sale of such shares of Common Stock.

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), AND ARE
“RESTRICTED SECURITIES” WITHIN THE MEANING OF RULE 144 PROMULGATED UNDER THE
SECURITIES ACT. THE SECURITIES HAVE BEEN ACQUIRED FOR INVESTMENT AND MAY NOT BE
SOLD OR TRANSFERRED WITHOUT COMPLYING WITH RULE 144 IN THE ABSENCE OF AN
EFFECTIVE REGISTRATION OR OTHER COMPLIANCE UNDER THE SECURITIES ACT.

 

The issuer may refuse to register transfer of the shares of Common Stock in the
absence of compliance with rule 144 unless the undersigned furnishes the issuer
with a “no-action” or interpretative letter from the Securities and Exchange
Commission or an opinion of counsel reasonably acceptable to the issuer stating
that the transfer is proper; further, unless such letter or opinion states that
the shares of Common Stock are free of any restrictions under the Securities
Act, the issuer may refuse to transfer the shares of Common Stock to any
transferee who does not furnish in writing to the issuer the same
representations and agree to the same conditions with respect to such shares of
Common Stock as are set forth herein. The issuer may also refuse to transfer the
shares of Common Stock if any circumstances are present reasonably indicating
that the transferee’s representations are not accurate.

 

Name: WARREN SHEPPARD         Its: DIRECTOR         Date June 29th, 2020  

 

 

 